United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 4, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20706
                          Summary Calendar



JERNEAL D. CAMPBELL,

                                     Plaintiff-Appellant,

versus

TOMMY THOMAS, Sheriff, Harris County; HARRIS COUNTY SHERIFF
DEPARTMENT; JIM ALBERS, Captain; JEFF SAVAGE; DAVIS, Sergeant;
Ms. GAGE;

                                     Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-02-CV-3013
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerneal D. Campbell, Texas prisoner # 1483727, appeals from

the summary judgment dismissal of his claims against the Harris

County Sheriff Department (“the Department”), Sheriff Tommy

Thomas, Captain Jim Albers, Jeff Savage, Sergeant Davis, and Ms.

Gage.    Campbell sued the defendants under 42 U.S.C. § 1983,

claiming that the defendants were deliberately indifferent to his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20706
                                  -2-

verbal complaints and grievances regarding various incidents,

including several incidents of alleged sexual assault on his

person.

     Campbell argues that the summary judgment evidence shows

that the defendants were deliberately indifferent in failing to

investigate and respond to the written grievances he filed

regarding sexual assaults.    However, in view of evidence that

Campbell was delusional, and given the absence of any physical

evidence of sexual assault, Campbell has failed to raise a

material issue of fact regarding the defendants’ deliberate

indifference with respect to the handling of his written

grievances.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994).

     Campbell contends that the summary judgment evidence shows

that the defendants were deliberately indifferent with respect to

his verbal complaints of sexual abuse.      However, the summary

judgment evidence shows that the defendants responded to

Campbell’s verbal complaints by moving him to different cells and

by moving an inmate Campbell identified as his assailant.

Campbell has failed to raise a material issue of fact regarding

the defendants’ deliberate indifference.      See Olabisiomotosho v.

City of Houston, 185 F.3d 521, 526 (5th Cir. 1999).

     Campbell also argues that a material issue of fact exists

regarding the conditions at the Harris County Jail, which, he

asserts, contributed to the sexual assaults on his person.

However, Campbell did not plead a claim based on defective prison
                          No. 03-20706
                               -3-

conditions in his complaint, and he may not overcome summary

judgment by retrying the case on a different theory on appeal.

See Forbush v. J.C. Penney Co., 98 F.3d 817, 822 (5th Cir. 1996).

To the extent that Campbell’s complaint asserted claims that did

not concern the defendants’ alleged indifference regarding his

reports of sexual assault, Campbell has waived such claims by

failing to argue them on appeal.    See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).    The district court’s grant of

summary judgment is AFFIRMED.

     Given the disposition of this appeal, Campbell’s motion for

the production of photocopies is DENIED.    Campbell’s motion for

the appointment of counsel is DENIED because Campbell has failed

to demonstrate the existence of exceptional circumstances.      See

Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).

     AFFIRMED; MOTIONS DENIED.